MEMORANDUM **
Scott Brian Steffler appeals pro se from the district court’s judgment dismissing his 25 U.S.C. § 1303 petition for lack of jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Steffler contends that the district court erred by dismissing his petition for lack of jurisdiction because the Cow Creek Band Board of Directors unlawfully caused him to be subjected to Oregon state criminal proceedings. We are not persuaded.
A person must be detained in some way by tribal authority to invoke subject matter jurisdiction under 25 U.S.C. § 1303. Moore v. Nelson, 270 F.3d 789, 790 (9th Cir.2001). Because Steffler was detained only by Oregon state authorities, and because the record does not reveal that the tribe acted in any way to cause the detention, we conclude that the district court did not err in dismissing Steffler’s petition for lack of jurisdiction.
AFFIRMED.

 This disposition is not appropriate for publication and may not he cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.